DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 11, 2021 has been entered.
 
Response to Amendment
3.	The amendments filed on February 11, 2021 have been entered. Claim 1 has been amended. Claims 2 and 5 are cancelled. Claims 1, 3, 4, and 6-16 are pending and under consideration. 

Claim Rejections - 35 USC § 103
4.	Claims 1-3, 5-9, 11, and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Kraus et al. (US 2009/0255201, herein “Kraus”) in view of Varanese et al. (US 2004/0165944, herein “Varanese”).

Regarding claims 1 and 9, Kraus discloses roof membranes, and specifically, the embodiment of Figure 25:

    PNG
    media_image1.png
    295
    564
    media_image1.png
    Greyscale

Kraus discloses that “hook material 326 is laminated to a rigid substrate, such as, for example, foam board 314 and is engaged with loop material 318 laminated to a second rigid substrate 316” (page 12, paragraph [0198]). Kraus elsewhere discloses that 316 embodies a “roofing membrane 316” (page 11, paragraph [0182]) as in figure 20, which shows the interfacing hook and fleece material in contact. 
Here the roofing membrane 316 has loop material 318 on its underside (Kraus discloses that “Suitable loop materials are found on "Fleece-back" materials” at page 7, paragraph [0130], meaning 318 is considered to meet the limitation of “fleece”), which meets the limitations of assembly (a) recited in the instant claim, with the exception of a release layer adhered to the underside of the fleece layer. Foam board 314 (referred to at paragraphs [0036, 0116, 0119] as foam insulation) and hook layer 326 on the top side meet the limitation of insulation assembly (b).
Kraus does not disclose, however, a release layer adhered to the underside of the fleece layer which has a first and second portion placed side by side where the first portion is removable prior to the removal of the second portion as recited in the instant claims.
Varanese cures the deficiency in Kraus by teaching “a versatile fastening system comprising a backing, an adhesive on one side of the backing, and a weakened joint in the backing. The fastening system is foldable and tearable along the weakened joint. The joint may comprise perforations, one or more slits, or scores in the backing” (page 1, paragraph [0008]).

Varanese teaches that removal “does not have the disadvantages of leaving a sticky residue” (page 1, paragraph [0006]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the fastening system of Varanese adhered to the fleece backing of the membrane of Kraus. One having ordinary skill in the art would have been motivated to combine the inventions in this way in order to allow the roofing membrane of Kraus to remain adhered during shipping and sale, easily separated by the end user, and to leave no adhesive residue on the fleece once removed, as taught by Varanese.
Regarding claim 1, as Varanese discloses that the fastener layer is removed without leaving residue, it is considered that it is capable of being “manually pulled off of the fleece layer…without damaging the fleece layer” as recited in the instant claim.
Regarding claim 3, Varanese teaches that “The adhesive can be applied as a continuous layer” (page 4, paragraph [0043).
This is considered to mean that 100% of the adhesive is in contact with the fleece layer, which meets the limitations recited in the instant claim.
Regarding claims 1, 8 and 11, Varanese teaches that preferred “The adhesive used in the fastening system may comprise any known adhesive. Preferred adhesives include pressure-sensitive adhesives and heat-set adhesives. Preferred pressure-sensitive adhesives include…acrylic adhesives” (page 1, paragraph [0010]).
Varanese teaches that “The backing material used in accordance with the inventive fastening system comprises any known backing materials that are capable of being foldable and tearable. Some particularly suitable backing materials include polymers, including, but not limited to polyethylene terephthalate, polybutylene 
Varanese does not disclose that the peel adhesion between the adhesive liner and fleece backing meets the range recited in the instant claim.
The peel adhesion, however, is considered to be an inherent characteristic of the instant invention. As the invention of Kraus in view of Varanese comprises the same material as the instant invention (see instant specification page 6, paragraph [0028]), specifically plastic release liner and acrylic adhesive, absent evidence to the contrary, they are considered to have the same inherent peel adhesion. See MPEP 2112, Section II-V.
Regarding claim 6, the shipping of the membrane with adhered liner is discussed in the rejection of claim 1, and Varanese teaches that “In one preferred embodiment, the attachment/detachment tape of the present invention is in rolls” (page 2, paragraph [0015]).
Taken together this is considered to meet the limitations recited in the instant claim.
Regarding claim 7, Kraus discloses that “membrane 16 may be of EPDM, PVC, TPO or other resin” (page 5, paragraph [0116]).
Regarding claim 13, Varanese teaches that “The adhesive used in the fastening system may comprise any known adhesive. Preferred adhesives include pressure-sensitive adhesives and heat-set adhesives. Preferred pressure-sensitive adhesives include rubber adhesives…and silicone adhesives” (page 1, paragraph [0010]).
Regarding claim 14, it is the Examiner’s position that since the presence of an adhesive liner allows the membrane to be rolled up and shipped, the claim limitations have been met.
Regarding claims 15 and 16, the claim language is directed toward a method of using the product. Since the claims are drawn to a product, or article of manufacture, it is the Examiner’s position that the method of using confers no structural differences on the claimed article. Since the invention of Kraus in view of Varanese comprises the .

5.	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kraus in view of Varanese et al. as applied to claim 3, and further in view of Snowwhite (US 2012/0198780).
Regarding claim 4, Kraus in view of Varanese do not disclose that the adhesive is applied in a pattern.
Snowwhite cures the deficiency in Kraus in view of Varanese by teaching "adhesive 20 may be applied in various other patterns and configurations on the outer surface 18 of the substrate 20, such as, for example, in crisscrossed or other diagonal patterns, in a continuous full sheet or layer, or in any other design. In one example, the multi-bead applicator applies multiple continuous beads of adhesive 20 simultaneously from multiple applicators 22 of a multi-bead applicator...The patterns and the amount of the adhesive 20 to be applied are preferably selected to withstand the stresses associated with wind lift from fast moving air creating a low pressure...The patterns and amount of adhesive 20 to be applied are preferably selected to balance loads on the adhesive 20 due to wind lift with ease of application and conservation of adhesive 20" (page 3, paragraph [0045-0046]).
Snowwhite teaches an embodiment involving "removing the second release liner 30 from the adhesive layer" (page 4, paragraph [0050]), which demonstrates that the adhesive is applied to a liner.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to apply the adhesive of Kraus in view of Varanese in a pattern, as taught by Snowwhite. One having ordinary skill in the art would have been motivated to apply the adhesive of Kraus in view of Varanese in this way in order to withstand stresses from wind lift, which would be present when installed on a roof, and also conserve the amount of adhesive utilized, which would lower the overall costs, as taught by Snowwhite.

10 is rejected under 35 U.S.C. 103 as being unpatentable over Kraus in view of Varanese as applied to claim 1, and further in view of Zickell et al. (US 2008/0286517, herein “Zickell”).
Regarding claim 10, Kraus in view of Varanese do not disclose that the release liner portions are overlapping as recited in the instant claims.
Zickell cures the deficiency in Kraus in view of Varanese by teaching Figure 1 of “Self-adhesive weatherproofing products having split or multi -part release liners allow for the removal of some part or segment of the release liner while leaving other parts or segments covering the self-adhesive layer which facilitates installation. One common form uses two (2) release liners that are overlapped in the middle and that can be independently removed to prevent self-adhesion when rolled” (page 1, paragraph [0003]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the release liner portions adhered to the fleece backing of the membrane of Kraus in view of Varanese overlap, as taught by Zickell. One having ordinary skill in the art would have been motivated to combine the inventions in this way in order to allow for the release liner portions to be independently removed to prevent self-adhesion when rolled as taught by Zickell, in the article of Kraus in view of Varanese.

7.	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Kraus in view of Varanese as applied to claim 1, and further in view of Blankenship (US 5,516,453).
Regarding claim 12, Varanese teaches that preferred “The adhesive used in the fastening system may comprise any known adhesive. Preferred adhesives include pressure-sensitive adhesives and heat-set adhesives. Preferred pressure-sensitive adhesives include…acrylic adhesives” (page 1, paragraph [0010]).
Kraus in view of Varanese do not disclose, however, that the acrylic adhesive is a copolymer.
Blankenship cures the deficiency in Kraus in view of Varanese by teaching “compositions of this invention may be applied to a wide variety of materials such 
Blankenship teaches that “Active methylene-functional polymers which may be used in the method of this invention may be copolymers of an active methylene-functional monomer and at least one other ethylenically-unsaturated monomer. Suitable comonomers are olefins such as, for example…alkyl (meth)acrylates” (col. 2, lines 13-18).
Blankenship teaches that the “admixture which is stable as a one-pack system; but the method of this invention does not limit the desired reactivity of the components when the mixture is used” (col. 1, lines 33-35) and that “The stable ambient-curing compositions of this invention may be used as coatings, adhesives” (col. 4, lines 10-11).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the methylene functional acrylic copolymer as taught by Blankenship as the acrylic adhesive of Kraus in view of Varanese. One having ordinary skill in the art would have been motivated to select the specific acrylic adhesive of Blankenship as it can be cured at ambient temperature and is stable yet remains reactive, and therefore would be advantageous when utilized as the acrylic adhesive of Kraus in view of Varanese.

Response to Arguments
8.	Applicant's arguments filed on February 11, 2021 have been fully considered but they are not persuasive. Applicants have filed an Affidavit by Austin Kulp, Fleece Membranes and Coatings Product Manager with Carlisle Construction Materials, LLC. Applicants state that as Mr. Kulp explains in his Affidavit that the inventors were trying to solve a longstanding problem in the industry and that the inventors discovered that decreasing the adhesive strength of the release layer results in increased adhesion holding the final assembly together and unexpectedly found that that the new lightly sticky release layer that they had developed had an adhesion strength that was approximately only 1/10th of the adhesion strength of other release layers which they sell. 


Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEEBA AHMED whose telephone number is (571)272-1504.  The examiner can normally be reached on Monday-Thursday 7am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CALLIE SHOSHO can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SHEEBA AHMED/Primary Examiner, Art Unit 1787